                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CODY FLACK, et al.,
Individually and on behalf of all others similarly situated,

                                Plaintiffs,                             ORDER
        v.
                                                                     18-cv-309-wmc
WISCONSIN DEPARTMENT OF HEALTH
SERVICES, et al.,

                                Defendants.


                                               ORDER

        IT IS ORDERED that:

        1. For the reasons stated in the court’s August 16, 2019, Opinion and Order (dkt.
           #217), Wis. Admin. Code §§ DHS 107.03(23)–(24), 107.10(4)(p) (“the
           Challenged Exclusion”), is hereby declared null and void under: Section 1557
           of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116; the
           Medicaid Act’s availability requirement, 42 U.S.C. § 1396a(a)(10)(A); the
           Medicaid Act’s comparability requirement, 42 U.S.C. § 1396a(a)(10)(B); and
           the Equal Protection Clause of the Fourteenth Amendment to the United
           States Constitution.

        2. Defendants are also permanently enjoined from enforcing the Challenged
           Exclusion.

        3. Within 180 days of this order, defendants shall publish a coverage policy
           regarding services previously excluded under the Challenged Exclusion.

        4. Within 90 days of this order, defendants shall:

             a. issue a ForwardHealth Update that includes a notice of this order
                permanently enjoining enforcement of the Challenged Exclusion and
                explains that current Wisconsin Medicaid beneficiaries may be eligible for
                services that were previously excluded from coverage under the Challenged
                Exclusion, and previously may have been denied;

             b. provide notice to the social service providers on Appendix A of plaintiffs’
                amended proposed order (Pls.’ Am. Proposed Order, App. A (dkt. #237-1)
                12) that this court has permanently enjoined enforcement of the
       Challenged Exclusion and providing that current Wisconsin Medicaid
       beneficiaries may be eligible for coverage for services that were previously
       excluded from coverage under the Challenged Exclusion, and previously
       may have been denied;

   c. provide notice to all Wisconsin Medicaid Health Maintenance
      Organizations (“the HMOs”) that this court has permanently enjoined
      enforcement of the Challenged Exclusion and that individual authorization
      requests for services previously excluded from coverage under the
      Challenged Exclusion are subject to the Wisconsin Department of Health
      Services’ standard review, prior authorization procedures, and
      determinations for medical necessity, and encourage the HMOs to consider
      notifying individuals previously denied coverage for services because of the
      Challenged Exclusion that they may be eligible to request coverage for a
      service or services previously found to be excluded from coverage; and

   d. consider notifying fee-for-service beneficiaries previously denied coverage
      because of the Challenged Exclusion that they may be eligible to request
      coverage for a service or services previously found to be excluded from
      coverage.

5. The parties’ joint stipulation of partial dismissal (dkt. #247) is accepted.

Dated this 31st day of October, 2019.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      2
